Name: Council Regulation (EC) No 3071/94 of 12 December 1994 opening a Community tariff quota for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 (first half of 1995)
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  animal product
 Date Published: nan

 17. 12. 94 Official Journal of the European Communities No L 325/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3071/94 of 12 December 1994 opening a Community tariff quota for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 (first half of 1995) THE COUNCIL OF THE EUROPEAN UNION, nization of the market in beef and veal ('), the Commis ­ sion must adopt detailed rules for the application of this Regulation, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Commission has undertaken, within the framework of the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 20 % without a levy for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and products falling within CN codes 0206 10 95 and 0206 29 91 , the total quality of which, expressed in terms of weight, has been fixed at 34 300 tonnes ; HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 , amounting to a total of 17 150 tonnes expressed in terms of weight, is hereby opened for the first half of 1995 . 2. The common customs tariff duty applicable to the quota referred to in paragraph 1 shall be 20 % and the levy shall be nil . Article 2 The Commission shall adopt detailed rules for the appli ­ cation of this Regulation in accordance with the proce ­ dure laid down in Article 27 of Regulation (EEC) No 805/68 , and in particular : (a) provisions to guarantee the nature of the products, their provenance and origin ; (b) provisions concerning recognition of the document enabling the guarantee referred to in (a) to be verified ; and (c) conditions governing the issue and term of validity of import licences . Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. Whereas it is planned, pursuant to the agreements reached during the Uruguay Round at multilateral trade negotiations, due to apply from 1 July 1995, to maintain that quota under the 'current access' arrangements ; whereas, therefore, at this stage the quota should only be opened for the first half of 1995 and for the quantity corresponding to that period of the year, that is 50 % of the 34 300 tonnes available for 1995 ; whereas a quota for the remaining quantity will be opened after the entry into force of and in accordance with the provisions on the application of the abovementioned agreements ; Whereas there should be a guarantee in particular of equal and continuing access by all interested traders within the Community to the said quota and of un ­ interrupted application of the rate laid down for that quota to all imports of the products in question until the quota is exhausted ; Whereas, pursuant to Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common orga ­ (') OJ No L 148, 28 . 6. 1968 , p . 24. Regulation as last amended by Regulation (EC) No 1884/94 (OJ No L 197, 30. 7. 1994, p. 27). No L 325/2 Official Journal of the European Communities 17. 12. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1994. For the Council The President J. BORCHERT